DETAILED ACTION
Response to Amendment
Claims 1-9 and 11-19 are pending. Claims 10 and 20 have been withdrawn due to the restriction/election requirement with traverse.
Response to Arguments
Applicant’s arguments filed 07/01/2022 have been fully considered.
The Examiner acknowledges the title has been amended to “SYSTEM AND METHOD THAT DETECT THE OCCUPIED SPACE, THE USERS WHO OCCUPY THE SPACE, AND/OR THE OCCUPIED DEVICE”.
Claims 10 and 20 have been withdrawn due to the restriction/election requirement with traverse.
The objections to claims 10 and 20 have been withdrawn in view of the amendment.

Regarding the Tannenbaum and Hamlin under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. (US7830897B1) in view of Hamlin et al. (US20040212610A1), Applicant argues on page 11 that Tannenbaum and Hamlin fail to disclose "generates a data structure according to the device information and the user information", "detect a connection to an external device; the processor enumerates device information about the external device" and "receive status information; wherein the status information includes a placement space corresponding to the external device or status of the external device; wherein the status information is associated with the data structure," as recited in claim 1. In particular, Applicant argues on page 12 that Tannenbaum fails to disclose "generates a data structure according to the device information and the user information", and on page 14 that Hamlin does not disclose the generation of a data structure based on the portable computer and user data, nor does it disclose how to generate the data structure and the technical characteristics related to the data structure.

Applicant’s arguments are not persuasive. The “data structure” in the claim is mapped to the data structure shown in Chart 30 of Fig 3A. Tannenbaum discloses "generates a data structure [Chart 30] according to the device information [device name] and the user information [user’s seat assignment]" by showing in [col 4 lines 10-11, 56-64] that the data structure in Chart 30 displays the device name in conjunction with the user’s seat assignment;
"detect a connection to an external device [connected to docking station]” by showing in Fig 1-2 and [col 2 lines 52-53] each seat is associated with a docking station; Fig 1 and [col 5 lines 7-8] show the user's device connected to docking station 1A would have network location 1A at seat 1A; and 
"receive status information; wherein the status information includes a placement space [seat locations] corresponding to the external device [docking station] or status [docked] of the external device; wherein the status information is associated with the data structure" by showing in Figs 3A-3B and [col 3 lines 37-38] that the Chart 30 displays user communicating device 220 is docked in terminal 1A at seat 1A.
Tannenbaum fails to teach the processor enumerates device information about the external device.
Hamlin remedies the deficiency in Tannenbaum by disclosing the processor enumerates device information about the external device: para [0003] shows the docking station's external display, which is generally larger than the portable computer's integral display, is desirable for everyday office use; para [0047] shows the display or displays are changed during a hot docking event when the portable computer is docked to the office docking station; the IHS (information handling system (IHS) such as a portable computer) to re-enumerate PCI expansion bus 160 to determine which devices are now coupled to the IHS after it has been hot docked with a docking station. Then the video driver performs EDID detection on the attached display or displays as per block 920.
One skilled in the art would be motivated to modify Tannenbaum with the teaching of Hamlin in order to detect a change of display after the computer has been hot docked with a docking station. Tannenbaum and Hamlin combined discloses the limitations above of claim 1.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. (US7830897B1) in view of Hamlin et al. (US20040212610A1).
Regarding claim 1, Tannenbaum discloses an equipment detection system, comprising ([col 4 lines 56-57; col 6 lines 46-47] shows the process 501 determines if a user's device is attached at a specific location such as within an aircraft or classroom; [col 3 lines 1-9] shows control unit 12 detects a user sitting in row 2, seat A would dock his/her PC (or other communicating device) into docking terminal 2A (on the back of seat lA)): 
a processor, configured to detect a connection to an external device [docking terminal] (Fig 1-2 and [col 2 lines 52-53] show each seat is associated with a docking station; Fig 1 and [col 5 lines 7-8] show the user's device connected to docking station 1A would have network location 1A at seat 1A); 
the processor obtains user information from a local host, and generates a data structure [Chart 30] according to the device information and the user information ([col 4 lines 10-11, 56-64] shows the data structure in Chart 30 (Fig 3A) displays the device name, which could be the user's name as obtained from home office records, in conjunction with the seat assignment; process 502 also extracts from the device any specific information that is available about the device or about the user to help identify the user and the user and the user's preferences); 
wherein the processor is included in the local host ([col 3 lines 33-34] shows control 12 contains processor 12-2); 
a communication module [network bus], configured to transmit the data structure and receive status information; wherein the status information includes a placement space [seat locations] corresponding to the external device or status [docked] of the external device; wherein the status information is associated with the data structure ([col 3 line 46] shows the backbone network bus for communication purposes; [col 4 line 15] shows which users have devices docked in their respective seat locations; Figs 3A-3B and [col 3 lines 37-38] show the data structure in Chart 30 displays that user communicating device 220 is shown docked in terminal 1A at seat 1A); and 
a display module, configured to display the status information ([col 4 lines 10-11, 56-64] shows the device name, which could be the user's name as obtained from home office records, is displayed in conjunction with the seat assignment.)

Tannenbaum fails to teach the processor enumerates device information about the external device.
However, Hamlin discloses the processor enumerates device information about the external device (para [0003] shows the docking station's external display, which is generally larger than the portable computer's integral display, is desirable for everyday office use; para [0047] shows the display or displays are changed during a hot docking event when the portable computer is docked to the office docking station; the IHS (information handling system (IHS) such as a portable computer) to re-enumerate PCI expansion bus 160 to determine which devices are now coupled to the IHS after it has been hot docked with a docking station. Then the video driver performs EDID detection on the attached display or displays as per block 920.)
The docking station in specific locations such as within a room in Tannenbaum ([col 6 lines 45-52]) is mapped to the docking station in an office in Hamlin (para [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tannenbaum with the teaching of Hamlin in order to detect the attached display or displays during a hot docking event (Hamlin; para [0047]).

Regarding claim 2, Tannenbaum-Hamlin as applied to claim 1 discloses: 
a server, configured to obtain the data structure, query the placement space corresponding to the device information in the data structure from a correspondence table, mark the placement space or the status of the external device according to the data structure, and generate the status information (Tannenbaum; [col 3 lines 33-38] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; [col 4 lines 10-11, 56-64] shows the device name, which could be the user's name as obtained from home office records, is displayed in conjunction with the seat assignment.)

Regarding claim 3, Tannenbaum-Hamlin as applied to claim 1 discloses the user information includes a hardware identification code and a user name of the local host (Tannenbaum; Figs 3A-3B and [col 3 lines 37-38] show user communicating device identification code 220; [col 4 lines 10-11] shows user’s name), 
the processor generates the data structure according to the hardware identification code, the user name and the device information (Figs 3A-3B), 
the communication module transmits the data structure to a server; according to the hardware identification code, the user name and the device information in the data structure, the server marks the status of the external device as an in-use state or marks the placement space corresponding to the external device as occupied space, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 4, Tannenbaum-Hamlin as applied to claim 1 discloses the device information is screen information, the screen information includes a screen identification code (Tannenbaum; [col 4 line 41] shows screen 222 (seat 2A)), 
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the screen identification code from a correspondence table, and marks the placement space as occupied space or marks the status of the external device corresponding to the screen information as an in-use state, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 5, Tannenbaum-Hamlin as applied to claim 1 discloses the device information is screen information, and the screen information includes a plurality of screen identification codes (Tannenbaum; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen), 
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the plurality of screen identification codes from a correspondence table, and marks the placement space as occupied space, the server marks the status of corresponding multiple screens as a usage status according to the plurality of screen identification codes, and generates the status information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 6, Tannenbaum-Hamlin as applied to claim 5 discloses the processor monitors the usage status of the screens in a screen wall through the status information, the usage status of each of the screens comprises whether the screen is the main screen, a screen placement angle, a screen identification code in use, or the user information (Tannenbaum; [col 3 lines 48-49] shows the user has opted to use a mounted screen, such as screen 22, associated with seat 2B for viewing video; [col 4 lines 9-14] shows a data display shows which users have devices docked in their respective seat locations; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen.)

Regarding claim 7, Tannenbaum-Hamlin as applied to claim 1 discloses the device information is docking device information, the docking device information comprises a docking device identification code ([col 3 lines 33-38] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in docking terminal 1A at seat 1A),
the communication module transmits the data structure to a server, the server queries the placement space corresponding to the docking device identification code from a correspondence table, and marks the placement space as occupied space, and generates the status information (Tannenbaum; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 8, Tannenbaum-Hamlin as applied to claim 1 discloses the external device is a docking device, the device information is docking device information, the docking device information comprises an expansion port occupation status (Tannenbaum; [col 3 lines 33-55] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; screen 22 can be connected to expansion port part of the docking station), 
the communication module transmits the data structure to a server, the server marks the state of the docking device as an in-use state according to the expansion port occupation status, and generates the status information (Tannenbaum; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations.)

Regarding claim 9, Tannenbaum-Hamlin as applied to claim 1 discloses the status information comprises the status corresponding to the external device, hardware identification code in the data structure, user name, usage status of the external device, occupied space, a plurality of status indications on multiple screens, whether or not it is the main screen, an expansion port occupation status, a plurality of placement angles of these screens, or a docking device identification code (Tannenbaum; [col 3 lines 33-55] shows control 12 queries tables in Figs 3A-3B to determine that user communicating device 220 is shown docked in terminal 1A at seat 1A; screen 22 can be connected to expansion port part of the docking station; [col 4 lines 14-15] shows which users have devices docked in their respective seat locations; [col 4 lines 10-11] shows user’s name; [col 4 lines 33-34] shows display 220 (at seat 1A) and display 221 (at seat 1B) each shows a split screen.)

Regarding claims 11-19, claims 11-19 are directed to an equipment detection method. These equipment detection method claims required limitations that are similar to those recited in the equipment detection system claims 1-9  to carry out the method steps.  And since the references of Tannenbaum and Hamlin combined teach the system that carries out the method including limitations required to carry out the method steps, therefore method claims 11-19 would have also been obvious in view of the structures disclosed in Tannenbaum and Hamlin combined.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442